Carmella GuerreroAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 29, 2015

                                   No. 04-15-00341-CV

                 BEXAR COUNTY CIVIL SERVICE COMMISSION,
                                Appellant

                                            v.

                                 Carmella GUERRERO,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-08758
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on October 5, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court